Citation Nr: 1741253	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 40 percent from October 1, 2009 to December 16, 2014, and in excess of 60 percent thereafter, for residuals of prostate cancer, status post prostatectomy, as associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to April 1970.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Currently, the RO in Des Moines, Iowa, has jurisdiction over this claim. 

In the October 2009 rating decision, the RO granted service connection for residuals of prostate cancer, status post prostatectomy, as associated with herbicide exposure, with an evaluation of 40 percent effective January 12, 2009.  

In December 2009, the Veteran filed a Notice of Disagreement, seeking a higher initial evaluation for his service-connected disability, including to account for the period in which his malignancy was active.

In an April 2012 rating decision, the RO granted an evaluation of 100 percent from January 12, 2009 to October 1, 2009 under the clear and unmistakable error rule, to account for the active malignancy period, and denied the claim for an evaluation in excess of 40 percent for the period thereafter.  

The Veteran then filed a substantive appeal to the Board.  In November 2014, the Board remanded the increased rating claim for a new VA examination to assess the current severity of the Veteran's disability.  The new examination was accomplished in December 16, 2014.

Based on the December 2014 VA examination, in a June 2015 rating decision, the RO awarded a 60 percent rating for the Veteran's disability, effective December 16, 2014. 

As these increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDINGS OF FACT

1. For the period from October 1, 2009 to December 16, 2014, the Veteran's residuals of prostate cancer, status post prostatectomy, is shown to be productive of continual urine leakage requiring the wearing of absorbent materials, which must be changed more than 4 times per day.

2. For the period from December 16, 2014 forward, the Veteran's residuals of prostate cancer, status post prostatectomy, is shown to be productive of continual urine leakage requiring the wearing of absorbent materials, which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1. For the period from October 1, 2009 to December 16, 2014, the criteria for a rating of 60 percent, but no higher, for residuals of prostate cancer, status post prostatectomy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 -4.14, 4.115, Diagnostic Code 7528 (2016).

2. For the period from December 16, 2014 forward, the criteria for a rating of 60 percent, but no higher, for residuals of prostate cancer, status post prostatectomy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115, Diagnostic Code 7528 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an initial rating in excess of 40 percent from October 1, 2009 to December 16, 2014, and in excess of 60 percent thereafter, for his service-connected residuals of prostate cancer, status post prostatectomy.  For the following reasons, entitlement to an initial rating in excess of 40 percent from October 1, 2009 to December 16, 2014 is granted, and in excess of 60 percent thereafter is denied.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of prostate cancer, status post prostatectomy, are evaluated under Diagnostic Code 7528.  Diagnostic Code 7528 provides that, following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115 (b), Diagnostic Code 7528, Note.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  Id.  If there has been no local reoccurrence or metastasis, the disability should be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

In this case, the Veteran, who was diagnosed with prostate cancer on October 14, 2008, underwent a robotic radical prostatectomy on January 26, 2009.  See September 2009 VA examination.  His last antineoplastic treatment was on January 26, 2009.  See id.  After the expiration of six months since this last antineoplastic treatment on January 26, 2009 (the last therapeutic procedure for prostate cancer of record), the Veteran was then provided with a VA examination, which was accomplished on September 2009.  Id.  The September 2009 VA examination did not reflect any evidence of an active or recurrence of prostate cancer.  Id.  Thus, the Veteran was granted a 100 percent rating following his prostatectomy, effective from January 12, 2009 (the date he filed his claim) to October 1, 2009. (see April 2012 Rating Decision) and the Veteran's current disability is rated on residuals.

The Veteran's predominant symptoms of his residuals of prostate cancer, status post prostatectomy, are most similar to those in the criteria for voiding dysfunction.  See 38 C.F.R. § 4.20 (authorizing the rating of a condition according to the requirements of an analogous condition).  As discussed below, there is also no indication in the record that the Veteran has experienced renal dysfunction during the appeal period or that his cancer has recurred.

Section 4.115(a) states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  With regard to urine leakage, a 60 percent disability rating, the maximum allowable rating, is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115 (a).  With regard to urinary frequency, a 40 percent rating is the maximum allowable rating, and is assigned for daytime voiding interval less than one hour or; awaking to void five or more times per night.  With regard to obstructive voiding, a 30 percent rating is the maximum allowable rating, and is assigned for urinary retention requiring intermittent or continuous catheterization.  Id.

1. Rating in Excess of 40 Percent 
From October 1, 2009 to December 16, 2014.

After a careful review of the record, the Board finds that the Veteran's service-connected residuals of prostate cancer, status post prostatectomy, for the period from October 1, 2009 to December 16, 2014, currently rated at 40 percent, more nearly approximates the criteria for a 60 percent evaluation, the maximum allowable rating, based on demonstrated voiding dysfunction.

In a March 2009 statement, the Veteran stated that his loss of control over his bladder is so "severe" that he has to wear and change incontinent pads "at least 4 to 6 times per day or more."  He has also stated that he is "up at night at least 5 times to void."  See September 2010 Veteran's statement.  

Given that the Veteran is competent to establish the presence of observable symptomatology, and there is no evidence these statements are not credible, particularly as they have been consistent with his other statements and the medical records, the Board finds his statements are entitled to probative weight.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Moreover, the report from the September 2009 VA examination shows that the Veteran reported daily urinary urgency and frequency requiring the wearing of absorbent materials that must be changed more than 4 times per day.  See 38 C.F.R. § 4.115 (a).  

To avoid wetting his clothing, he uses Attends incontinence pads, approximately 3 changes per day.  Additionally, he suffers night time incontinence since prostate surgery this year.  . . . In the last 2 months, he is just wearing one additional Attends pads in his regular briefs, and gets up to void almost hourly at night.

September 2009 VA examination (emphasis added).  The September 2009 examiner also specifically stated that the Veteran's nocturia involves "5 or more voidings per night."  

Given that there is no evidence the examiner was not competent or credible, and as the opinion is based on a thorough review of the file, the Board finds this opinion entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

Additionally, his VA medical records confirm that the Veteran's disability causes him to go through "several" pads per day.  E.g., April 2009 VA medical records.  

In light of the above, the Board finds that a 60 percent evaluation is warranted.  In short, the Board accepts the Veteran's lay contentions, particularly in light of the objective medical evidence confirming significant urinary leakage that requires the wearing of absorbent materials that must be changed more than 4 times per day.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); 38 C.F.R. § 4.115 (a).  

A rating in excess of 60 is not warranted, however, as a 60 percent rating is the maximum allowable rating for residuals of prostate cancer, status post prostatectomy, based on voiding dysfunction (38 C.F.R. §§ 4.115b, Diagnostic Code 7528), and there is no evidence in the record that the Veteran has experienced renal dysfunction due to his disability during the appeal period.  See, e.g., September 2010 VA examination; December 2014 VA examination.  As noted above, there is also no evidence that his prostate cancer has recurred.

Furthermore, the Board has considered the applicability of other diagnostic codes and concludes that no other diagnostic codes are applicable.  There is no evidence in the record that the Veteran's symptomatology or overall disability picture more nearly approximate a circumstance involving multiple urethroperineal fistulae (38 C.F.R. § 4.115b, Diagnostic Code 7519), postoperative, suprapubic cystotmy (38 C.F.R. § 4.115b, Diagnostic Code 7516), or kidney transplant surgery (38 C.F.R. § 4.115b, Diagnostic Code 7531).

In sum, the Board finds that a 60 percent evaluation adequately compensates the Veteran for his prostate cancer, status post prostatectomy, based on voiding dysfunction.  The weight of the evidence is against an evaluation in excess of 60 percent.

For these reasons, the initial rating claim as to this period is granted.


      2. Rating in Excess of 60 Percent from December 16, 2014.

Turning to the period from December 16, 2014 forward, an increased rating in excess of the 60 percent is not warranted because a 60 percent rating, which is what the Veteran is currently rated for this period, is the maximum allowable rating for residuals of prostate cancer, status post prostatectomy, based on voiding dysfunction.

As an initial matter, the Board notes that the Veteran last underwent a VA examination to assess the severity of his disability on December 16, 2014, and he has challenged the adequacy of this December 2014 VA examination by arguing that the VA examiner was unprofessional:  

I have had to prove over and over to the VA that my condition warrants a higher rating.  The VA compensation exam at Iowa City VA Medical Center was done by a very unprofessional person.  She even stated that "now [you] know what they (women) go through."  This had nothing to do with my exam or my severity except to show I had severe leakage as I was informed that women do also.

August 2015 Veteran's Statement.

As such, the Board has fully considered the Veteran's complaint; however, upon review of the VA examination report, the Board ultimately finds that there is not a sufficient basis to invalidate the results of the clinical testing done in this December 2014 VA examination.

Here, there is no clear evidence rebutting the presumption of regularity for the December 2014 VA examination.  See Miley v. Principi, 366 F.3d 1343, 1346-47 (2004) (A presumption of regularity is applied to all manner of VA processes and procedures and clear evidence is required to rebut the presumption of regularity); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (2008) (applying the presumption of regularity to VA examination).  The VA questionnaire completed by the December 2014 examiner clearly indicates that the examiner performed an in-person examination, reviewed the Veteran's claims file, and answered all inquiries relevant to determining the appropriate scheduler rating for the Veteran's service-connected disability.  Thus, while the Board regrets that the Veteran found the examiner rude and unprofessional, the examination findings themselves are adequate and sufficient upon which to decide the claim, and the examination is entitled to probative weight.  Nieves-Rodriguez, 22 Vet. App. 295. 

In any event, an increased rating in excess of 60 percent during this period is not warranted because, as explained above, a 60 percent rating is the maximum allowable rating for residuals of prostate cancer, status post prostatectomy, based on voiding dysfunction.  38 C.F.R. §§ 4.115b, Diagnostic Code 7528.  Moreover, there is no evidence in the record that the Veteran has experienced renal dysfunction due to his disability during the appeal period.  See, e.g., December 2014 VA examination (finding no renal dysfunction due to condition).  There is also no evidence that his prostate cancer has recurred.  Therefore, a rating higher than 60 percent is not warranted here.  

Furthermore, the Board has considered the applicability of other diagnostic codes and concludes that no other diagnostic codes are applicable.  There is no evidence in the record that the Veteran's symptomatology or overall disability picture more nearly approximate a circumstance involving multiple urethroperineal fistulae (38 C.F.R. § 4.115b, Diagnostic Code 7519), postoperative, suprapubic cystotmy (38 C.F.R. § 4.115b, Diagnostic Code 7516), or kidney transplant surgery (38 C.F.R. § 4.115b, Diagnostic Code 7531).

In sum, the Board finds that a 60 percent evaluation adequate compensates the Veteran for his prostate cancer, status post prostatectomy, based on voiding dysfunction.  The weight of the evidence is against an evaluation in excess of 60 percent.

For these reasons, the initial rating claim as to this period is denied.  


ORDER

Entitlement to an initial rating in excess of 40 percent from October 1, 2009 to December 16, 2014, for service-connected residuals of prostate cancer, status post prostatectomy, is granted.  

Entitlement to an initial rating in excess of 60 percent, from December 16, 2014, for service-connected residuals of prostate cancer, status post prostatectomy, is denied.







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


